FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 15, 2015
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 FIDEL MEJIA,

       Petitioner - Appellant,
                                                        No. 15-4005
 v.                                             (D.C. No. 2:13-CV-00292-TS)
                                                          (D. Utah)
 DENNIS SORENSON,

       Respondent - Appellee.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, LUCERO, and McHUGH, Circuit Judges.


      Petitioner-Appellant Fidel Mejia, a pro se Utah inmate, seeks a certificate

of appealability (COA) to appeal the district court’s denial of his petition for a

writ of habeas corpus, 28 U.S.C. § 2254, as untimely. Mejia v. Sorenson, No.

2:13-cv-292 TS (D. Utah Jan. 27, 2014).

      For this court to grant a COA, Mr. Mejia must make a “substantial showing

of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), such that

“reasonable jurists could debate whether . . . the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted). Because the district court
resolved the petition on procedural grounds, Mr. Mejia must demonstrate that it is

reasonably debatable (1) whether the petition states a valid claim for denial of a

constitutional right, and (2) whether the district court’s procedural ruling was

correct. Id. We conclude that Mr. Mejia cannot make the latter showing; thus,

we deny his request for a COA and dismiss his appeal.

      Mr. Mejia was charged and convicted on several counts of sex offenses. He

appealed, claiming that his Sixth Amendment right to a speedy trial was violated.

The Utah Court of Appeals affirmed his conviction, and the Utah Supreme Court

denied his petition for writ of certiorari on February 21, 2008. State v. Mejia,

172 P.3d 315 (Utah Ct. App. 2007), cert. denied, 186 P.3d 957 (Utah 2008). Mr.

Mejia filed a federal petition for a writ of habeas corpus on May 23, 2013, on

speedy trial grounds. The district court dismissed the petition as untimely, and

Mr. Mejia appealed.

      No reasonable jurist could debate that Mr. Mejia’s petition for federal

habeas relief was untimely. In general, a limitations period of one year applies to

habeas petitions filed by individuals in state custody. 28 U.S.C. § 2244(d)(1).

This period begins running from “the date on which the judgment became final by

the conclusion of direct review or the expiration of the time for seeking such

review.” Id. § 2244(d)(1)(A). Thus, a state court judgment becomes final upon

the expiration of the time for filing a petition for writ of certiorari in the United

States Supreme Court. Locke v. Saffle, 237 F.3d 1269, 1271–72 (10th Cir. 2001).

                                         -2-
      Accordingly, Mr. Mejia’s conviction became final, and his limitations

period began to run, on May 21, 2008—90 days after the Utah Supreme Court

denied relief. See U.S. Sup. Ct. R. 13(1). Thus, Mr. Mejia’s limitations period

expired May 21, 2009—over four years before he filed his federal habeas petition.

      Mr. Mejia contends that the limitations period should be equitably tolled, as

his state court counsel failed to alert him that the Utah Supreme Court had denied

his petition for certiorari until December 30, 2011. However, even if we accepted

Mr. Mejia’s argument, his petition would still be untimely, as he filed it on May

23, 2013—more than one year after he learned his state appeals process had been

exhausted. We see no legitimate basis for further tolling his federal habeas

limitations period.

      Accordingly, we DENY his request for a COA, DENY his request for IFP

status, and DISMISS the appeal.



                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-